This is a very plain case, and its distinct features are neither obscured nor brought into bolder relief by the minute recital of all its circumstances and conditions. The material facts, about which there is no dispute, are these: One of the commissioners of Grafton county hired James Kimball, for the sum of ten dollars, to take and remove from Grafton county into Sullivan county a poor and indigent woman, who had no visible means of support, no legal settlement in any town, nor any relation in Sullivan county chargeable for *Page 346 
her support, the commissioner being very fully informed of all the circumstances of the case.
Every condition of the statute upon which the petitioners claim relief is fulfilled in the case.
The law is, — "If any person shall bring and leave, or bring with intent to leave, any poor and indigent person, having no visible means of support, into any county, from any other county in which such poor person has resided or been supported, such person not having a legal settlement in any town, nor any relation chargeable for his support within the county into which such poor person is brought, knowing him to be thus poor and indigent, he shall be fined not exceeding two hundred dollars nor less than thirty dollars, or be imprisoned not exceeding six months.
"Every such poor and indigent person may be removed from said county, by order of the supreme court, into the county from which he was so brought as aforesaid." Gen. Stats., ch. 75, secs. 9, 10.
It is insisted by counsel for the defendants that the court has no jurisdiction to order the removal of the pauper, unless it be made to appear that Pattee, the Grafton commissioner, in procuring her extradition from Grafton county, was influenced by a "culpable intent," investing the act with "the character of a crime."
In support of this position, the learned counsel for the defence refer us to four cases — two in this state and two in Massachusetts — which seem, to my mind, to enunciate sound and wholesome doctrine, but which fall very far short of sustaining the proposition for the support of which they are evoked.
The law often finds a culpable intent, in a somewhat technical sense, where there is, in fact, no moral depravity. In a legal sense, that act or intention is culpable which is unlawful, within the knowledge of the party perpetrating or intending the act.
Every person is presumed to know the law; and this presumption should most certainly be applied to those county officials who are charged by the law with specified obligations concerning matters of this nature, — the care and relief of the poor.
The law does not authorize the commissioners to determine in any such summary manner the question of the liability of their county for a pauper's support. On the contrary, it makes such a practical relief of the burden as Mr. Pattee devised and effected in this case, an unlawful act, and one for which substantial punishment is prescribed.
The case finds full knowledge on the part of Mr. Pattee; and the authorities cited by the defendants' counsel are clearly to the effect that the knowledge spoken of in the statute "must necessarily imply culpable intent." SARGENT, J., in Merrimack v. Sullivan, 45 N.H. 182, in approval of this doctrine as announced by the Massachusetts courts in the cases there cited.
Whatever may have been his impression as to the legal liability of the one county or the other, Mr. Pattee was bound to know that it was unlawful to undertake to determine it in the manner adopted by him. *Page 347 
Knowing the law, he violated it; and this knowledge concerning the character of his act implies the culpable intent which brings it within the statute. In other words, proof of the commission of the prohibited act conclusively establishes the intent to violate the law. The natural consequences of his act were a violation of the law; therefore he intended to violate the law. 1 Bishop Cr. Law, sec. 665; 2 ib., sec. 42.
I do not say that these elementary principles would in all circumstances be practically applied, to the detriment of the party prosecuted for the misdemeanor which the statute has created and defined. The actual animus of the accused would be considered in such a case; but his ignorance, or misjudgment, or false interpretation of the conditions of the case, as affected by the law, cannot avail to subvert the well settled principles upon which this case rests.
The result is, the pauper having been brought into the county of Sullivan through the violation of the provisions of section 9, chap. 75, Gen. Stats., must be returned and removed to the county whence she came, by force of the provisions of the tenth section of the same chapter.